Exhibit 10.9

GUARANTY

          THIS GUARANTY (this “Guaranty”), dated as of July 30, 2010 (the
“Effective Date”), made by COMPUTERIZED WASTE SYSTEMS, LLC, a Kentucky limited
liability company (“CWS”), ISA INDIANA REAL ESTATE, LLC, a Kentucky limited
liability company (“Indiana Real Estate”), ISA LOGISTICS LLC, a Kentucky limited
liability company (“Logistics”), ISA REAL ESTATE, LLC, a Kentucky limited
liability company (“ISA Real Estate”), ISA RECYCLING, LLC, a Kentucky limited
liability company (“Recycling”), WASTE EQUIPMENT SALES & SERVICE CO., LLC, a
Kentucky limited liability company (“Waste Equipment”), 7021 GRADE LANE LLC, a
Kentucky limited liability company (“7021 Grade”), 7124 GRADE LANE LLC, a
Kentucky limited liability company (“7124 Grade”), and 7200 GRADE LANE LLC, a
Kentucky limited liability company (“7200 Grade”) (CWS, Indiana Real Estate,
Logistics, ISA Real Estate, Recycling, Waste Equipment, 7021 Grade, 7124 Grade
and 7200 Grade are each a “Guarantor and, collectively, (“Guarantors”), to, and
for the benefit of, the Secured Creditors (as defined below), is as follows:

1. GUARANTY.

          1.1 Guaranty. For value received and in consideration of any loan,
advance, letter of credit or financial accommodation of any kind whatsoever
heretofore, now or hereafter made, given or granted to any one or more of
Borrowers (as defined below) by any or all of the Secured Creditors (as defined
below), pursuant to the Credit Agreement dated as of the Effective Date (the
“Credit Agreement”), by and among Borrowers, the Lenders party thereto, Fifth
Third Bank, an Ohio banking corporation, in its capacity as Agent for the LC
Issuer and the Lenders (in such capacity, “Agent”) and as LC Issuer thereunder
(Agent, the LC Issuer and the Lenders are, collectively, the “Secured Creditors”
and each, individually, a “Secured Creditor”), each Guarantor hereby absolutely,
irrevocably, unconditionally, and jointly and severally guarantees to each
Secured Creditor the full and prompt payment and performance when due of (i) the
principal of, all interest on, and all fees in respect of, all of the Loans,
(ii) the Letter of Credit Obligations and all fees in respect thereof, and (iii)
any and all other Obligations, whether all or any portion of such Loans, Letter
of Credit Obligations, and other Obligations are now or hereafter existing,
direct or indirect, related or unrelated, joint or several, or absolute or
contingent, whether or not for the payment of money, and whether arising by
reason of an extension of credit, opening of a letter of credit, loan or
guarantee or in any other manner (all of the indebtedness, liabilities and
obligations described in the foregoing clauses (i), (ii) and (iii) of this
Section 1.1 which are outstanding from time to time are, collectively, the
“Guaranteed Obligations”). Each Guarantor hereby absolutely, irrevocably,
unconditionally, and jointly and severally guarantees to each Secured Creditor
the full and prompt payment and performance of the Guaranteed Obligations when
any of the Guaranteed Obligations are due under the terms of the Credit
Agreement or the other Loan Documents, including upon the occurrence and during
the continuance of an Event of Default beyond any applicable grace period (and
which has not been waived in writing by, or cured to the written satisfaction
of, Agent in accordance with the Credit Agreement), by reason of the maturity or
acceleration of any of the Guaranteed Obligations, on the demand for cash
collateral for the Letter of Credit Obligations, on the occurrence of a default
under the terms of this Guaranty, or otherwise, and at any times after the date
when due.

          1.2 Capitalized Terms. Capitalized terms used, but not defined, in
this Guaranty, and the term “good faith” have the meanings attributed to them in
the Credit Agreement.

          1.3 Other Definitional Provisions; Construction. Unless otherwise
specified in this Guaranty, as used in this Guaranty:

                    (i) “Borrowers” means each of Industrial Services of
America, Inc., a Florida corporation (“ISA”), and ISA Indiana, Inc., an Indiana
corporation (“ISA Indiana”).

                    (ii) Accounting terms relating to Guarantors not defined in
this Guaranty or the Credit Agreement have the respective meanings given to them
in accordance with GAAP.

                    (iii) The definition of any document, instrument or
agreement includes all schedules, attachments and exhibits thereto and all
renewals, extensions, supplements, restatements and amendments thereof.

--------------------------------------------------------------------------------



                    (iv) “Hereunder,” “herein,” “hereto,” “this Guaranty” and
words of similar import refer to this entire document; “including” is used by
way of illustration and not by way of limitation, unless the context clearly
indicates the contrary; the singular includes the plural and conversely; and any
action required to be taken by Borrowers or Guarantors is to be taken promptly,
unless the context clearly indicates the contrary.

2. NATURE OF THE GUARANTY.

          2.1 Absolute Obligations. The obligations of each Guarantor under this
Guaranty are absolute, unconditional, and will be continuing and remain in full
force and effect subject to Sections 2.2 and 2.6. This is a continuing guaranty
of payment and not of collection. No Guarantor’s obligations under this Guaranty
will be released, discharged, affected, modified or impaired by any event,
including any of the following events:

                    (i) the compromise, settlement, release, discharge or
termination of any or all of the Guaranteed Obligations by operation of law or
otherwise, except as may result from the full and prompt performance and payment
of the Guaranteed Obligations;

                    (ii) the extension of the time for payment of any Guaranteed
Obligation, the waiver, modification or amendment (whether material or
otherwise) of any Guaranteed Obligation, or the acceptance of partial payments
of the Guaranteed Obligations;

                    (iii) the taking or failure to take any action under the
Credit Agreement, the Security Document, any of the other Loan Documents or this
Guaranty;

                    (iv) the invalidity or unenforceability of any provision of
the Credit Agreement, the Security Document, any of the other Loan Documents, or
this Guaranty or any other defense Borrowers or any other guarantor of the
Guaranteed Obligations may assert to the payment or performance of the
Guaranteed Obligations other than the payment and satisfaction in full of all of
the Guaranteed Obligations;

                    (v) any (a) failure by any Secured Creditor, to take any
steps to perfect, maintain, or enforce its Liens on any of the Loan Collateral,
(b) subordination of any of the Guaranteed Obligations and any security therefor
to any other Indebtedness of Borrowers to any Person, or (c) loss, release,
substitution of, or other dealings with, any collateral or other security given
to any Secured Creditor with respect to the Guaranteed Obligations;

                    (vi) the voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshaling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment,
composition with creditors or readjustment of, or other similar proceedings
affecting Borrowers, any Guarantor, or any other guarantor of any or all of the
Guaranteed Obligations;

                    (vii) any allegation of invalidity or contest of the
validity of this Guaranty in any of the proceedings described in clause (vi) of
this Section 2.1;

                    (viii) any act, election or remedy, or other occurrence or
circumstance of any nature, whether or not under any Secured Creditor’s control,
that may affect or impair any subrogation right of any Guarantor or the
effectiveness or value thereof;

                    (ix) the default or failure of any Guarantor to perform
fully any of its obligations set forth in this Guaranty;

                    (x) any Secured Creditor’s election, in any proceeding
instituted under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code;

                    (xi) any borrowing or grant of a security interest by any
Borrower, as debtor-in-possession, under Section 364 of the Bankruptcy Code;

--------------------------------------------------------------------------------



                    (xii) the disallowance of all or any portion of any Secured
Creditor’s claim(s) for repayment of the Guaranteed Obligations under Section
502 of the Bankruptcy Code; or

                    (xiii) any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor other than
payment and satisfaction in full of all of the Guaranteed Obligations.

          2.2 Revival of Guaranty. If (i) any demand is made at any time on any
Secured Creditor for the repayment of any amount received by it or as proceeds
of any collateral or security which have been applied in payment of any of the
Guaranteed Obligations, and (ii) any Secured Creditor makes any repayment by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of such demand, each Guarantor will be
liable under this Guaranty for all amounts so repaid to the same extent as if
such amounts had never been received originally by each affected Secured
Creditor.

          2.3 Waivers By Guarantors. Each Guarantor hereby covenants that this
Guaranty will not be discharged except by complete performance of the
Obligations and the Guaranteed Obligations, other than contingent obligations
for indemnification or reimbursement for which Agent has not given notice
thereof to Borrowers. Each Guarantor waives all setoffs and counterclaims and
all presentments, demands for performance, notices of nonperformance, notices of
intention to accelerate and notices of acceleration, protests, notices of
protest, notices of dishonor, and notices of acceptance of, and reliance on,
this Guaranty. Each Guarantor further waives all (i) notices of the existence,
creation or incurring of new or additional Indebtedness, arising either from
additional loans extended to, or letters of credit issued for the benefit of,
Borrowers, or otherwise, (ii) notices that the principal amount, or any portion
thereof (and any interest thereon), of the Loans or any of the other Guaranteed
Obligations is due, (iii) notices of any and all proceedings to collect from
Borrowers, any indorser or any other guarantor of all or any part of the
Guaranteed Obligations, or from anyone else, (iv) to the extent permitted by
law, notices of exchange, sale, surrender or other handling of any security or
collateral given to Agent, for the benefit of the Secured Creditors, to secure
payment of all or any part of the Guaranteed Obligations and (v) defenses based
on suretyship or impairment of collateral.

          2.4 Application of Proceeds by Agent. Subject to the terms of the
Credit Agreement, Agent will have the exclusive right to determine, in its
discretion exercised in good faith, the order and method of application of
payments from and credits to, if any, Guarantors, Borrowers or any other Person
on account of the Guaranteed Obligations or of any other liability of any
Guarantor to any Secured Creditor.

          2.5 Responsibility of Guarantors. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of
Borrowers, and any and all indorsers and other guarantors of any instrument or
document evidencing all or any part of the Guaranteed Obligations and of all
other circumstances bearing on the risk of nonpayment of the Guaranteed
Obligations or any part thereof that diligent inquiry would reveal. No Secured
Creditor will have any duty to advise Guarantors of information known to a
Secured Creditor regarding such condition or any such circumstances.

          2.6 Termination of Guaranty. Subject to Section 2.2, each Guarantor’s
obligations under this Guaranty for the Guaranteed Obligations will terminate on
the later to occur of: (i) the full performance, payment and satisfaction of the
Guaranteed Obligations (and all Letter of Credit Obligations are expired or
terminated, but exclusive of any contingent obligations for indemnification or
reimbursement for which Agent has not then given notice of a claim thereof
against any Borrower) and (ii) the termination of all Commitments of each Lender
under the Credit Agreement.

          2.7 Security. This Guaranty and the Guaranteed Obligations are secured
by a Security Agreement of even date herewith given by Guarantors to Agent for
the benefit of the Secured Creditors (the “Security Document”).

          2.8 Taxes. All payments to be made hereunder by Guarantors shall be
made without setoff, counterclaim or other defense. All such payments shall be
made free and clear of and without deduction for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (collectively, “Taxes”)
excluding Taxes imposed on or measured by Agent’s, or any Lender’s, gross or net
income, franchise taxes, branch profits taxes, taxes on doing business or taxes
measured by or imposed upon the overall

--------------------------------------------------------------------------------



capital or net worth of Agent or any Lender or its applicable lending office, or
any branch or affiliate thereof, in each case imposed by the jurisdiction under
the laws of which Agent, any Lender, or any applicable lending office, branch or
affiliate is organized or is located, or any nation within which such
jurisdiction is located or any political subdivision thereof. If any Taxes are
imposed and required to be withheld from any amount payable by any Guarantor
hereunder, Guarantors shall be obligated to (i) pay such additional amount so
that the Secured Creditors will receive a net amount (after giving effect to the
payment of such additional amount and to the deduction of all Taxes) equal to
the amount due hereunder, (ii) pay such Taxes to the appropriate taxing
authority for the account of the Secured Creditors, and (iii) as promptly as
possible thereafter, send Agent a certified copy of any original official
receipt showing payment thereof, together with such additional documentary
evidence as Agent may from time to time require in its discretion exercised in
good faith. If any Guarantor fails to pay any Taxes when due (taking into
account all valid and lawful extensions) to the appropriate taxing authority or
fails to remit to Agent the required receipts or other required documentary
evidence, Guarantors shall be obligated to indemnify the Secured Creditors for
any incremental taxes, interest or penalties that may become payable by the
Secured Creditors as a result of such failure. The obligations of Guarantors
under this Section 2.8 shall survive the repayment of the Guaranteed Obligations
and the termination of the Commitments under the Credit Agreement.

3. REPRESENTATIONS AND WARRANTIES. To induce the Secured Creditors to extend the
Guaranteed Obligations, and for other good and valuable consideration, each
Guarantor hereby represents and warrants to each Secured Creditor that:

          (i) this Guaranty is the legal, valid and binding obligation of such
Guarantor, enforceable in accordance with its terms, except as such
enforceability may be affected by any Insolvency Laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law);

          (ii) the execution, delivery and performance of this Guaranty by such
Guarantor do not and will not, by the lapse of time, by the giving of notice, or
the satisfaction of any other condition, violate or contravene any authority
having the force of law or any Material Agreement to which such Guarantor is a
party or by which such Guarantor or any of its Properties is or may be bound or
affected;

          (iii) the execution, delivery and performance of this Guaranty by such
Guarantor do not: (a) require any consent or approval of any Person other than
to the extent disclosed in Section 5.2(c) of the Credit Agreement, (b) violate
or contravene any rule or provision of such Guarantor’s Articles of
Organization, any resolution of its members or managers or other agreement,
document or instrument (including any member agreement to which such Guarantor
is a party or by which such Guarantor or any of such Guarantor’s Properties is
or may be bound or affected), or (c) result in the creation or imposition of any
Lien on any of the Properties of such Guarantor except in favor of Agent for the
benefit of the Secured Creditors;

          (iv) except with respect to those claims that are covered fully by
available insurance coverage for which the insurer has admitted in writing its
liability for the full amount thereof, there is no action or proceeding pending
before any court or Governmental Authority which materially, adversely affects
the condition (financial or otherwise) of such Guarantor or any of its
Properties;

          (v) such Guarantor does not have any Indebtedness other than as
expressly permitted by Section 8.11 of the Credit Agreement; and

          (vi) as of the Closing Date, each of the representations applicable to
such Guarantor, or made on behalf of such Guarantor by Borrowers, in the Credit
Agreement is true and correct in all material respects.

4. COVENANTS. From the Effective Date until the termination of this Guaranty in
accordance with Section 2.6:

          4.1 Security Document. Guarantors will perform, observe and comply
with all of the terms and conditions of the Security Document.

--------------------------------------------------------------------------------



          4.2 Expenses. Each Guarantor will pay all of the reasonable costs,
expenses and fees, including, without limitation, all Attorneys’ Fees, incurred
by any Secured Creditor in enforcing or attempting to enforce this Guaranty,
whether the same is enforced by suit or otherwise, and all amounts recoverable
by law, including interest on any unpaid amounts due under this Guaranty.

          4.3 Incorporation of Credit Agreement. Each Guarantor will observe,
perform and fulfill, and will be bound by, each provision in the Credit
Agreement applicable to such Guarantor (including those which Borrowers have
agreed to cause such Guarantor to observe, perform and fulfill) (the
“Incorporated Provisions”), with the effect that the Secured Creditors will have
the benefit of each of the Incorporated Provisions (including affirmative and
negative covenants, representations and warranties, delivery of financial
statements and other notices and information). The Incorporated Provisions are
hereby incorporated by reference and made a part of this Guaranty to the same
extent as if the Incorporated Provisions were fully set forth herein.
Notwithstanding anything to the contrary in this Section 4.3, none of Guarantors
nor any successor or assignee of any Guarantor, by operation of law or
otherwise, is a party to the Credit Agreement or any of the other Loan Documents
(other than this Guaranty, the Security Document and those certain Landlord
Waivers and Negative Pledge Agreements, as applicable, made by Guarantors in
favor of Agent), and Guarantors will not have any (i) right in or to enforcement
of the Credit Agreement or any of such other Loan Documents as against Borrowers
or any Secured Creditor, (ii) claim of damage if Borrowers or any Secured
Creditor defaults under the Credit Agreement or any of such other Loan
Documents, or (iii) right to object or consent to any amendment, modification,
or supplement to, or any restatement or replacement of, the Credit Agreement or
any of such other Loan Documents undertaken by Borrowers and Agent.

5. DEFAULT; SUBORDINATION; SUBROGATION AND CONTRIBUTION.

          5.1 Payment of Guaranteed Obligations. At any time after all or any
portion of the Guaranteed Obligations are due and payable, whether on maturity,
after the acceleration of any of the Obligations, on the occurrence and
continuance of an Event of Default, on the occurrence and continuance of any
default under this Guaranty, or otherwise: (i) Agent will have the right: (a) to
proceed directly against any and each Guarantor under this Guaranty without
first exhausting any other remedy it may have and without resorting to any
security or guaranty held by Agent for the benefit of the Secured Creditors and
(b) to compromise, settle, release, discharge or terminate any of the
obligations of any other guarantor(s) of the Guaranteed Obligations as Agent, in
its discretion exercised in good faith, determines without thereby in any way
affecting, limiting or diminishing its rights thereafter to enforce the
obligations of any Guarantor under this Guaranty; (ii) Guarantors will, on the
demand of Agent, immediately deposit with Agent, for the benefit of the Secured
Creditors, in U.S. Dollars the total amount of the Guaranteed Obligations due
and payable (whether due as a result of the maturity, acceleration, or
otherwise); (iii) Agent will have the right to sell, collect, or otherwise
dispose of and to apply the proceeds of any collateral or other security given
to Agent, for the benefit of the Secured Creditors, with respect to the
Guaranteed Obligations in satisfaction of the Guaranteed Obligations; and (iv)
Agent will have the right to exercise all of the Secured Creditors’ other
powers, rights and remedies under this Guaranty, the Security Document, and the
other Loan Documents and under applicable law. No Secured Creditor will have any
obligation to marshal any assets in favor of Guarantors or against or in payment
of any or all of the Guaranteed Obligations.

          5.2 Subordination. Until the Guaranteed Obligations have been fully
paid, performed and satisfied, (i) any and all claims of each Guarantor against
Borrowers, any indorser or any other guarantor of all or any part of the
Guaranteed Obligations, or against any of their respective Properties are, by
the signing of this Guaranty, made subordinate and subject in right of payment
and performance to the prior payment and performance to the Secured Creditors in
full of all of the Guaranteed Obligations and (ii) no Guarantor will exercise
any right to enforce any remedy which such Guarantor now has or may have in the
future against Borrowers, any indorser or any other guarantor of all or any part
of the Guaranteed Obligations.

          5.3 Subrogation; Contribution.

                    5.3.1 It is the intent of Guarantors and Borrowers that this
Guaranty not be subject to challenge on any basis. Accordingly, as of the date
of this Guaranty, the probable liability of each Guarantor under this Guaranty,
together with all of its other Liabilities to all Persons as of the date of this
Guaranty and as of any other date on which a transfer is deemed to occur by
virtue of the Loan Documents, calculated in amount sufficient to pay its
probable net liabilities on its existing debts as the same become absolute and
matured (“Guarantor’s Dated

--------------------------------------------------------------------------------



Liabilities”) is, and is to be, less than the amount of the aggregate of the
present fair salable value of its Property, and, if different, at a fair
valuation thereof, as of such corresponding date (“Guarantor’s Dated Assets”).
To this end each Guarantor (i) grants to and recognizes in the other Guarantors
rights of contribution and subrogation in the amount, if any, by which such
Guarantor’s Dated Assets, but for the aggregate of subrogation and contribution
rights in its favor recognized in this Guaranty and from Borrowers pursuant to
the Credit Agreement, would exceed such Guarantor’s Dated Liabilities or (ii) as
the case may be, acknowledges receipt of and recognizes rights of contribution
and subrogation ratably from Borrowers and the Guarantors in the amount, if any,
by which such Guarantor’s Dated Liabilities, but for the aggregate of
subrogation and contribution rights in its favor granted and recognized in this
Guaranty and from Borrowers pursuant to the Credit Agreement, would exceed such
Guarantor’s Dated Assets. In recognizing the value of such Guarantor’s Dated
Assets and such Guarantor’s Dated Liabilities, it is understood that each
Guarantor will recognize, to at least the same extent of its aggregate
recognition of liabilities under this Guaranty, its rights (including each
Secured Creditor’s obligations) under the Loan Documents and its rights to
subrogation and contribution under this Guaranty and from Borrowers pursuant to
the Credit Agreement. It is expressly recognized and agreed to by each Guarantor
that such Guarantor’s rights of contribution and subrogation against the other
Guarantors and Borrowers are expressly junior and subordinate to the prior
payment and performance in full of the Guaranteed Obligations.

                    5.3.2 It is a material objective of this Section 5.3 that
each Guarantor recognize rights of subrogation and contribution rather than be
deemed to be insolvent (or in contemplation thereof) by reason of an arbitrary
interpretation of this Guaranty or any of the other Loan Documents.

                    5.3.4 Borrowers grant to and recognize in each Guarantor
rights of contribution and subrogation in the amount, if any, by which such
Guarantor’s Dated Liabilities would exceed such Guarantor’s Dated Assets as a
result of the probable liability of such Guarantor under this Guaranty.

                    5.3.5 The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by any
Guarantor or any Secured Creditor, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being “Maximum Liability”).
This Section with respect to the Maximum Liability of Guarantors is intended
solely to preserve the rights of Secured Creditors to the maximum extent not
subject to avoidance under applicable law, and none of Guarantors or any other
Person shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of
Guarantors hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of Guarantors without impairing this
Guaranty or affecting the rights and remedies of any Secured Creditor hereunder;
provided that nothing in this sentence shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.

6. GENERAL.

          6.1 Cumulative Remedies. The remedies provided in this Guaranty, the
Security Document and the other Loan Documents are cumulative and not exclusive
of any remedies provided by law. Exercise of one or more remedy(ies) by Agent
does not require that all or any other remedy(ies) be exercised and does not
preclude later exercise of the same remedy. If there is any conflict, ambiguity,
or inconsistency, in Agent’s judgment, between the terms of this Guaranty, the
Security Document, and any of the other Loan Documents, then the applicable
terms and provisions, in Agent’s judgment, providing the Secured Creditors with
the greater rights, remedies, powers, privileges, or benefits will control.

          6.2 Waivers. Failure by Agent to exercise any right, remedy or option
under this Guaranty or in any of the other Loan Documents or delay by Agent in
exercising the same shall not operate as a waiver by Agent of its right to
exercise any such right, remedy or option.

--------------------------------------------------------------------------------



          6.3 Entire Agreement; Amendments; Counterparts; Fax Signatures. This
Guaranty, together with the other Loan Documents to which Guarantors are a
party, constitutes the entire agreement between the parties with respect to the
subject matter of this Guaranty, and supersedes all prior written and oral
agreements and understandings. Any request from time to time by any Guarantor
for the Secured Creditors’ amendment, modification or waiver of any provision in
this Guaranty must be in writing. No amendment, modification or waiver by the
Secured Creditors shall be effective unless it is in writing, signed by
Guarantors and Agent (with the consents that may be required pursuant to Section
12.4 of the Credit Agreement). The Secured Creditors will have no obligation to
provide any amendment, modification or waiver requested by any Guarantor, and
the Secured Creditors may, for any reason in their discretion exercised in good
faith, elect to withhold consent to the requested amendment, modification or
waiver. Two or more duplicate originals of this Guaranty may be signed by the
parties, each of which shall be an original but all of which together shall
constitute one and the same instrument. Any documents delivered by, or on behalf
of, any Guarantor by fax transmission or other electronic delivery of an image
file reflecting the execution hereof (i) may be relied on by the parties as if
the document were a manually signed original and (ii) will be binding on such
Guarantor for all purposes of the Loan Documents.

          6.4 Survival and Continuation of Representations and Warranties. All
of Guarantors’ representations and warranties contained in, or incorporated by
reference in, this Guaranty shall be true and correct in all material respects
when made (or such other date as may be specifically stated in such
representation and warranty) and shall, for all purposes of this Guaranty, be
deemed to be repeated on and as of the date that each representation and
warranty set forth in the Credit Agreement is required to be, or is deemed to
be, remade pursuant thereto, subject to any changes to such representations and
warranties that (a) are not prohibited hereby, (b) do not constitute an Event of
Default or a default under this Guaranty, or (c) have been consented to by Agent
in writing.

          6.5 Headings; Construction. Section headings in this Guaranty are
included for convenience of reference only and shall not relate to the
interpretation or construction of this Guaranty. Any and all references in this
Guaranty to any other document or documents will be references to that other
document or documents as they may, from time to time, be modified, amended,
renewed, consolidated, extended or replaced.

          6.6 Separate Instrument. This Guaranty constitutes a separate
instrument, enforceable in accordance with its terms, and neither this Guaranty
nor the obligations of any Guarantor under this Guaranty will, under any
circumstance or in any legal proceeding, be deemed to have merged into any other
agreement or obligation of any Guarantor.

          6.7 Severability. If any term of this Guaranty is found invalid under
Ohio law or laws of mandatory application by a court of competent jurisdiction,
that invalid term will be considered excluded from this Guaranty and will not
invalidate the remaining terms of this Guaranty.

          6.8 CHOICE OF LAW. THIS GUARANTY HAS BEEN DELIVERED AT AND ACCEPTED AT
AND SHALL BE DEEMED TO HAVE BEEN MADE AT CINCINNATI, OHIO. THIS GUARANTY SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF OHIO (WITHOUT REFERENCE TO OHIO CONFLICTS OF LAW PRINCIPLES), EXCEPT TO
THE EXTENT OF THE APPLICATION OF OTHER LAWS OF MANDATORY APPLICATION.

          6.9 CHOICE OF FORUM. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR THE
SECURED CREDITORS TO ACCEPT THIS GUARANTY AND TO EXTEND CREDIT TO BORROWERS,
EACH GUARANTOR AND THE SECURED CREDITORS AGREE THAT ANY ACTION, SUIT OR
PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS GUARANTY, ITS VALIDITY OR
PERFORMANCE, WITHOUT LIMITATION ON THE ABILITY OF THE SECURED CREDITORS, THEIR
SUCCESSORS AND ASSIGNS, TO INITIATE AND PROSECUTE IN ANY APPLICABLE JURISDICTION
ACTIONS RELATED TO THE REPAYMENT AND COLLECTION OF THE GUARANTEED OBLIGATIONS
AND THE EXERCISE OF ALL OF THE SECURED CREDITORS’ RIGHTS AGAINST GUARANTORS WITH
RESPECT THERETO AND ANY SECURITY OR PROPERTY OF ANY GUARANTOR, INCLUDING
DISPOSITIONS OF THE COLLATERAL, SHALL BE INITIATED AND PROSECUTED AS TO ALL
PARTIES AND THEIR SUCCESSORS AND ASSIGNS AT CINCINNATI, OHIO. EACH SECURED
CREDITOR AND EACH GUARANTOR CONSENT TO AND SUBMIT TO THE EXERCISE OF
JURISDICTION OVER THEIR RESPECTIVE PERSONS BY ANY COURT SITUATED AT CINCINNATI,
OHIO HAVING JURISDICTION

--------------------------------------------------------------------------------



OVER THE SUBJECT MATTER, AND EACH CONSENTS THAT ALL SERVICE OF PROCESS MAY BE
MADE BY CERTIFIED MAIL DIRECTED TO GUARANTORS AND THE SECURED CREDITORS AT THEIR
RESPECTIVE ADDRESSES AS SET FORTH BELOW (OR SUCH OTHER ADDRESS AS A PARTY MAY
FROM TIME TO TIME DESIGNATE FOR ITSELF BY NOTICE TO THE OTHER PARTY) OR AS
OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE OF OHIO. EACH GUARANTOR WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED UNDER THIS GUARANTY, AND CONSENTS TO THE GRANTING OF SUCH
LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

          6.10 Successors and Assigns. This Guaranty will inure to the benefit
of the Secured Creditors, and their respective successors and assigns, and will
be binding on the successors and assigns of each Guarantor.

          6.11 Notices. Any notice required, permitted or contemplated hereunder
shall be in writing and addressed to the party to be notified at the address set
forth below or at such other address as each party may designate for itself from
time to time by notice hereunder, and shall be deemed validly given: (i) three
days following deposit in the U.S. certified mails (return receipt requested),
with proper postage prepaid, or (ii) the next Business Day after such notice was
delivered to a regularly scheduled overnight delivery carrier with delivery fees
either prepaid or an arrangement satisfactory with such carrier made for the
payment thereof, or (iii) upon receipt of notice given by telecopy (fax),
mailgram, telegram, telex or personal delivery:

 

 

 

 

 

To the Secured Creditors or Agent:

 

 

 

 

 

 

 

Fifth Third Bank, as agent

 

 

 

38 Fountain Square Plaza

 

 

 

MD#10AT63

 

 

 

Cincinnati, Ohio 45263

 

 

 

Attn: Anne B. Kelly, Vice President

 

 

 

Fax Number: (513) 534-8400

 

 

 

 

 

To Guarantors:

c/o Industrial Services of America, Inc.

 

 

 

7100 Grade Lane
Louisville, Kentucky 40232
Attn: Mr. Alan Schroering, Chief Financial Officer
Fax Number: (502) 515-1700

 

 

 

 

 

With a copy to Guarantors’ counsel (“Counsel”):

 

 

 

 

 

 

 

Stites & Harbison PLLC
400 W. Market Street, Suite 1800
Louisville, Kentucky 40202-3352
Attn: Alex P. Herrington, Jr., Esq.
Fax Number: (502) 779-8234

          provided that (i) notice given to Counsel is not deemed notice to
Guarantors and (ii) Agent’s failure to deliver any notice to Counsel will not
affect the validity or effectiveness of any notice or notification given to
Guarantors.

          6.12 Separate Action. Each default in payment of any amount due under
this Guaranty will, at Agent’s sole option, give rise to a separate cause of
action under this Guaranty, and separate suits, at Agent’s sole option, may be
brought under this Guaranty as each cause of action arises.

          6.13 Equitable Relief. Each Guarantor recognizes that, in the event
any Guarantor fails to perform, observe or discharge any of its obligations or
liabilities under this Guaranty, any remedy at law may prove to be inadequate
relief to the Secured Creditors; therefore, each Guarantor agrees that the
Secured Creditors, if the Secured Creditors so request, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

--------------------------------------------------------------------------------



          6.14 Recourse to Directors or Officers. The obligations of the Secured
Creditors, if any, under this Guaranty are solely the corporate obligations of
the Secured Creditors. No recourse shall be had for any obligation or claim
arising out of or based upon this Guaranty against any stockholder, employee,
officer, or director of any Secured Creditor.

          6.15 Indemnification. Without limiting the provisions of Section 12.5
of the Credit Agreement or any other provision for indemnification in any other
Loan Document, each Guarantor absolutely, irrevocably and unconditionally hereby
agrees to indemnify and hold harmless each Secured Creditor against any and all
claims, demands, suits, actions, causes of action, damages, losses, settlement
payments, obligations, costs, expenses and all other liabilities whatsoever,
INCLUDING, WITHOUT LIMITATION, AS A RESULT OF ANY SECURED CREDITOR’S OWN
NEGLIGENCE (collectively, “Indemnified Liabilities”) which shall at any time or
times be incurred or sustained by any Secured Creditor or by any of their
respective shareholders, directors, officers, employees, Subsidiaries,
Affiliates or agents on account or in relation to, or in any way in connection
with, any of the arrangements or transactions contemplated by, associated with,
arising out of, or ancillary to this Guaranty or any of the other Loan Documents
to which such Guarantor is a party, whether or not all or any of the
transactions contemplated by, associated with or ancillary to this Guaranty or
any of such Loan Documents are ultimately consummated, provided that Guarantors
will not be obligated to indemnify an indemnified party in accordance with this
Section 6.15 to the extent such Indemnified Liabilities resulted from a breach
by such indemnified party of its express obligations under this Guaranty or the
gross negligence or willful misconduct of such indemnified party. NOTICE IS
HEREBY GIVEN THAT THIS GUARANTY CONTAINS INDEMNIFICATION PROVISIONS IN THIS
SECTION 6.15 THAT APPLY TO, AND EACH GUARANTOR HEREBY ACKNOWLEDGES AND AGREES
THAT THE FOREGOING INDEMNITY SHALL BE APPLICABLE TO, ANY INDEMNIFIED LIABILITIES
(AS DEFINED IN THIS SECTION 6.15) THAT HAVE RESULTED FROM OR ARE ALLEGED TO HAVE
RESULTED FROM THE ACTIVE OR PASSIVE OR THE SOLE, JOINT OR CONCURRENT ORDINARY
NEGLIGENCE OF ANY SECURED CREDITOR OR ANY OTHER INDEMNIFIED PARTY UNDER THIS
SECTION 6.15. The indemnification provided for in this Section 6.15 is in
addition to, and not in limitation of, any other indemnification or insurance
provided by any Guarantor to any Secured Creditor.

          6.16 Limitation of Liability. No claim may be made by any Guarantor or
any other Person against the Secured Creditors or any of their Affiliates for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Guaranty or any other Loan
Document or any act, omission or event occurring in connection therewith, and
each Guarantor hereby waives, releases and agrees not to sue upon any claim for
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor and agree that the only liability therefor against the
Secured Creditors shall be for direct damages determined in a final
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Person’s breach of its express obligations under this Guaranty, or
such Person’s gross negligence, bad faith or willful misconduct.

          6.18 WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
THE SECURED CREDITORS TO ENTER INTO THIS GUARANTY AND EXTEND CREDIT TO
BORROWERS, GUARANTORS AND THE SECURED CREDITORS EACH WAIVE TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF
THIS GUARANTY.

          6.19 Maximum Aggregate Liability; Termination. The maximum aggregate
liability of Guarantors under this Guaranty is $48,800,000. In addition to such
maximum aggregate liability, Guarantors shall be liable under this Guaranty for
interest accruing on the Guaranteed Obligations and fees, charges, and costs of
collecting the Guaranteed Obligations, including reasonable attorneys’ fees.
Notwithstanding anything to the contrary in Section 2.6 but subject to Section
2.2, this Guaranty shall terminate on July 31, 2013 (the “Termination Date”);
provided, however, that if this Guaranty terminates at a time as of when the
Guaranteed Obligations have not been paid in full, such termination shall not
affect any Guarantor’s liability with respect to: (a) Guaranteed Obligations
created or incurred prior to the Termination Date, or (b) extensions or renewals
of, interest accruing on, or fees, costs or expenses incurred with respect to,
such Guaranteed Obligations on or after the Termination Date. For purposes of
this provision, the outstanding balance of the Notes as of the Termination Date
shall be deemed to be the amount of each Note which is used to calculate the
aggregate amount of Guaranteed Obligations on the Termination Date and at all
times thereafter. This Section 6.19 is included in this Guaranty as a precaution
in the event that,

--------------------------------------------------------------------------------



notwithstanding the intentions of the parties as expressed in Section 6.8, this
Guaranty is determined to be governed by the laws of the Commonwealth of
Kentucky. If, in accordance with Section 6.8, this Guaranty is governed by the
laws of the State of Ohio, this Section 6.19 shall be disregarded and of no
force or effect.

          6.20 Joint Obligations. All of the obligations of Guarantors hereunder
are joint, several and primary.

[Signature Page Follows]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Guarantors, intending to be legally bound, have
duly executed this Guaranty as of the Effective Date.

 

 

 

ISA Indiana Real Estate, LLC

 

ISA Logistics LLC

 

ISA Real Estate, LLC

 

7021 Grade Lane LLC

 

7124 Grade Lane LLC

 

7200 Grade Lane LLC

 

Computerized Waste Systems, LLC

 

ISA Recycling LLC

 

Waste Equipment Sales & Service Co., LLC

 

 

 

By: Industrial Services of America, Inc., sole member


 

 

 

 

 

By:

/s/ Harry Kletter

 

 

 

--------------------------------------------------------------------------------

 

 

 

Harry Kletter, Chief Executive Officer

 

Accepted at Cincinnati, Ohio,
as of the Effective Date.

FIFTH THIRD BANK, as Agent

 

 

 

By:

/s/ Anne B. Kelly

 

 

--------------------------------------------------------------------------------

 

 

Anne B. Kelly, Vice President

 


--------------------------------------------------------------------------------



ACKNOWLEDGMENT OF GUARANTY

          Each of the undersigned, intending to be legally bound, has executed
and delivered this Acknowledgment of Guaranty (this “Acknowledgment”). Without
limiting any provision of any Loan Document, each of the undersigned
specifically agrees to be bound by Sections 5.2 and 5.3 of the foregoing
Guaranty.

          Capitalized terms used but not defined herein will have the meanings
given to them in the Credit Agreement (as defined in the foregoing Guaranty).
This Acknowledgment may be executed in multiple counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same agreement. This Acknowledgment may be signed by facsimile signatures or
other electronic delivery of an image file reflecting the execution hereof, and
if so signed, (i) may be relied on by the parties as if the document were a
manually signed original and (ii) will be binding on the parties for all
purposes.

 

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

 

 

By:

          /s/ Harry Kletter

 

 

 

--------------------------------------------------------------------------------

 

 

 

  Harry Kletter, Chief Executive Officer

 

 

 

 

 

 

ISA INDIANA, INC.

 

 

 

 

 

By:

          /s/ Harry Kletter

 

 

 

--------------------------------------------------------------------------------

 

 

 

  Harry Kletter, Chief Executive Officer

 

Accepted at Cincinnati, Ohio,
as of the Effective Date.

FIFTH THIRD BANK, as Agent

 

 

 

By:

/s/ Anne B. Kelly

 

 

--------------------------------------------------------------------------------

 

 

Anne B. Kelly, Vice President

 


--------------------------------------------------------------------------------